Title: From Benjamin Franklin to John Hunter, [16 October 1755]
From: Franklin, Benjamin
To: Hunter, John


Dear Sir,
[October 16, 1755]
I could not avoid meeting the Assembly, who are now Sitting, but must rise in two or three Days, when I purposed to proceed for Virginia; But your Letter to Mr. Nelson mentioning your Intention of being here in ten Days, and being very desirous of seeing you in order to settle our Money Account and concert Measures relating to a farther Supply of Cash to discharge the Waggon Affair, General Shirly having sent his Warrant to Mr. Johnston to pay me such Sum as shall be found necessary for that purpose after Settlement of the Waggon Accounts. I shall now wait your Arrival here, fearing I might otherwise miss you on the Way. Mr. Johnston has drawn out of my Hands all your Cash to about £800 Currency.
Col. Hunter
